DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 July 2022 has been entered. Claims 1-3 and 6-10 remain pending in the application.  Claims 4-5 and 11-12 are canceled from consideration.

Response to Arguments
Applicant’s arguments, see pages 6-9 of applicant’s response, filed 21 July 2022, with respect to newly amended claim 1 have been fully considered and are persuasive.  The rejection of 21 April 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious each of the gears of various stages has a transmission gear fixed in a respective peripheral direction and located in a same plane as a next stage gear, so as to engage with the next stage gear through the transmission gear, position-limiting posts are configured to penetrate through the gears of various stages on a same central axis and the transmission gears; one end of each position-limiting post is connected with a fixing plate, and another end is fixedly connected with the gear fixing seat, and at least two position-limiting posts are respectively arranged on two sides of the sector gear, so as to limit the rotation of the valve core to be within the range of switching working positions; and the gear set further comprises position-limiting sleeves fitted over the position- limiting posts for limiting axial float of the gears of various stages and the transmission gears, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753